fd

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

Blanton Roberts

Civil No. CCB-18-1940

<
* % * & *& *

Marcus Taylor, ef al.

MEMORANDUM
Pending before the court is the defendants Evodio Hendrix and Maurice Ward’s motion to
dismiss counts 6 to 15 and 21 of the complaint (ECF No. 43). For the reasons outlined below, the
court will grant in part and deny in part the motion. The issues have been briefed and no oral

argument is necessary. See Local Rule 105.6 (D. Md. 2018).

BACKGROUND

This dispute arises out of Roberts’s October ‘7, 2015, arrest. (Compl. 193), Around
10:55pm Roberts was standing in front of his home at 27 Abington Avenue in Baltimore,
Maryland. (/d.). Baltimore Police Department (“BPD”) officers Evodio Hendrix, Maurice Ward,
Wayne Jenkins, and Marcus Taylor (the “officer defendants”), driving an unmarked police car,
stopped in front of Roberts’s residence. (/d. ] 94). Without warning, the officer defendants
approached Roberts and “forcefully drag[ged] him to the ground.” (/d.). The officer defendants
proceeded to handcuff and detain Roberts. (fd 9] 95-96). Roberts maintains that the officer
defendants approached, forcefully detained, and illegally searched him even though he, at no time,
presented a danger to the officers or others, (id. 4 95). Roberts also maintains that while this

detention and search was underway, the officer defendants planted a silver Lorcin L380 firearm at

 
the scene, which they later used to justify their actions. id. J 97).

After the fact, the officers contended that they had seen Roberts adjust an object at the
waistband of his pants, and, therefore, approached him because they believed he was armed.
(/d. | 99). As they approached, the officer defendants contended Roberts pulled out a silver gun
and turned away from the officers towards the door to his house. (a J 100). The officers claimed
that first Taylor, and then the rest of the officers grabbed hold of Roberts and struggled with him
to get him to the floor of his porch. (/d. { 101). The officers claimed that during this struggle,
Roberts threw the gun off the porch. (/d.). The officers further claimed that when they searched
Roberts he had three clear bags containing less than ten grams of suspected marijuana on his
person. (/d. J 103).

Roberts was indicted for violating Maryland Annotated Criminal Code §§ 4-203, 5-622,
and Public Safety Article § 5-133, (fd. J 104). On July 12, 2016, Roberts pled guilty to possessing
a firearm after being convicted of a drug felony in violation of Public Safety Article § 5-133(c)
and to a violation of probation. (/d. { 106). He was sentenced to a term of imprisonment. (/d.). On
March 1, 2017, the officer defendants were indicted for “being a rogue criminal enterprise that
routinely stole, planted evidence and committed violent felonies in furtherance of their criminal
enterprise.” (/d. { 107). On July 5, 2017, the State’s Attorney’s Office withdrew Roberts’s guilty
| plea and entered a Nolle Prosequi for each of Roberts’s charges. (/d. { 108). Roberts was

subsequently released from prison. (/d. ] 109).

STANDARD OF REVIEW
When ruling on a motion under Rule 12(b)(6), the court must “accept the well-pled

allegations of the complaint as true,” and “construe the facts and reasonable inferences derived

 
od

therefrom in the light most favorable to the plaintiff.” Zbarra v. United States, 120 F.3d 472, 474
(4th Cir. 1997). “Even though the requirements for pleading a proper complaint are substantially
aimed at assuring that the defendant be given adequate notice of the nature of a claim being made
against him, they also provide criteria for defining issues for trial and for early disposition of
inappropriate complaints.” Francis v. Giacomelli, 588 F.3d 186, 192 (4th Cir. 2009). “The mere
recital of elements of a cause of action, supported only by conclusory statements, is not sufficient
to survive a motion made pursuant to Rule 12(b)(6).” Walters v. McMahen, 684 F.3d 435, 439 (4th
Cir. 2012) (citing Ashcroft v. Igbal, 556 U.S. 662, 678 (2009)).

To survive a motion to dismiss, the factual allegations of a complaint “must be enough to
raise a right to relief above the speculative level on the assumption that all the allegations in the
complaint are true (even if doubtful in fact).” Bell Adlantic Corp. v. Twombly, 550 U.S. 544, 555
(2007) (internal citations omitted). “To satisfy this standard, a plaintiffneed not ‘forecast’ evidence
sufficient to prove the elements of the claim. However, the complaint must allege sufficient facts
to establish those elements.” Walters, 684 F.3d at 439 (citation omitted). “Thus, while a plaintiff
does not need to demonstrate in a complaint that the right to relief is ‘probable,’ the complaint
must advance the plaintiff's claim ‘across the line from conceivable to plausible.’” /d. (quoting

Twombly, 550 U.S. at 570).

ANALYSIS
Officers Hendrix and Ward argue that the court should dismiss various counts against them
because: (1) Roberts’s § 1983 claims are defective because Hendrix and Ward are entitled to
sovereign immunity under the Eleventh Amendment to the U.S. Constitution, Roberts’s claims in

Counts VI, VII, VIU, XI, XU, and XT are properly brought under the Fourth Amendment to the
U.S. Constitution rather than the Fourteenth Amendment to the U.S. Constitution, and Roberts
failed to properly plead conspiracy in Count XXI; (2) Roberts’s § 1985 claims are deficient
because Roberts did not plead that any of the officer defendants were motivated by “class-based,
discriminatory animus”; (3) § 1988 does not create a standalone cause of action; (4) Roberts failed
to comply with the Local Government Tort Claims Act’s “LGTCA”) notice requirement, and his
state law claims therefore fail; and (5) Roberts failed to sufficiently plead a cause of action for
intentional infliction of emotional distress. (Mem. P. & A. Supp. Defs.’ Mot. Dismiss [“Defs.’
Mot.”] at 2-3, ECF No. 43-1).
Sovereign Immunity, Fourth & Fourteenth Amendment Claims, & Conspiracy Claim

The arguments Hendrix and Ward raise regarding Roberts’s official capacity, Fourth
Amendment and Fourteenth Amendment, and conspiracy claims do not affect the scope of
discovery at this time because the court has bifurcated the claims against the individual officer
defendants from the claims against the Baltimore Police Department, former Deputy
Commissioner Dean Palmere, and Major Ian Dombrowski, and because the officer defendants do
not dispute that Roberts properly alleged Fourth Amendment violations. In the interest of judicial
economy, the motion will be denied without prejudice as to these claims at this time. It may be
renewed at the time of summary judgment.
Section 1985(3)

Roberts’s § 1985(3) claims have not been sufficiently pled as to any count. See Simmons
v. Poe, 47 F.3d 1370, 1376-77 (4th Cir. 1995) (noting that to establish a § 1985(3) claim, a litigant
must demonstrate that the defendant was motivated by a “class-based, invidiously discriminatory
animus”). Accordingly, the court will grant the motion to dismiss all § 1985(3) claims as to

Hendrix and Ward.
Section 1988

Section 1988 will be understood as a citation to the plaintiff's potential right to attorneys’
and expert fees, see 42 U.S.C. § 1988(b), (c), not as an independent cause of action, see Moor v.
Alameda Cty., 411 U.S. 693, 703-04 (1973); Monell v. Dep't. of Social Services, 436 U.S. 658,
701 n.66 (1978). Accordingly, the court will deny the motion as to § 1988.
State-law Claims

Roberts concedes that his state-law claims in Counts IX, X, XIV, and XV failed to comply
with the LGTCA’s notice requirement. (Mem. P. & A. Supp. Pl.’s Resp. Opp’n at 8, ECF No. 47-

1). Accordingly, the court will grant the defendants’ motion as to Counts [X, X, XIV, and XV.

CONCLUSION
For the reasons stated above, the defendants’ motion to dismiss will be granted in part and

denied in part. A separate Order follows.

1/26) Cif.

Date Catherine C. Blake
United States District Judge
